In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 14-763V
                                        Filed: April 29, 2015
                                         Not to be Published


*************************
                                 *
AMANDA CALLAHAN, on              *
behalf of her minor child, J.B., *
                                 *
        Petitioner,              *
                                 *                            Autism; Joint Stipulation of Dismissal;
                v.               *                            Insufficient Proof of Causation; Vaccine
                                 *                            Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND          *
HUMAN SERVICES,                  *
                                 *
        Respondent.              *
                                 *
*************************




                                 DECISION DISMISSING PETITION

        On August 22, 2014, Petitioner filed a Petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),1 alleging that various vaccinations
injured J.B. The information in the record, however, does not show entitlement to an award
under the Program.

         On April 29, 2015, the parties filed a Joint Stipulation requesting dismissal of this claim.
In that stipulation, Petitioner acknowledges that she will be unable to satisfy the requirements to
establish entitlement to compensation in the Program.

        To receive compensation under the Program, Petitioner must prove either 1) that J.B.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of J.B.’s vaccinations, or 2) that J.B. suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not
uncover any evidence that J.B. suffered a “Table Injury.” Further, the record does not contain a

1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
medical expert’s opinion or any other persuasive evidence indicating that J.B.’s injury was
vaccine-caused.

        Under the Act, petitioners may not be given a Program award based solely on the
petitioners’ claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioner’s claim, a medical opinion must be offered in
support. Petitioner, however, has offered no such opinion.

       Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that J.B. suffered a “Table Injury” or that J.B.’s injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall
enter judgment accordingly.

IT IS SO ORDERED.


                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master